      Case 4:20-cv-00017-CDL-MSH Document 28 Filed 04/01/21 Page 1 of 5




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF GEORGIA
                               COLUMBUS DIVISION

 STEPHEN CHARLES COLLINS,

             Plaintiff,                        Civil No. 4:20-CV-17-CDL-MSH

 v.

 H. DWIGHT HAMBRICK, et al.

             Defendants.



ORDER ON PLAINTIFF’S APPLICATION TO APPEAL IN FORMA PAUPERIS

      Plaintiff Stephen Charles Collins has filed a notice of appeal.      ECF No. 24.

Plaintiff also submitted an application to appeal in forma pauperis. ECF No. 27.

        I.      Procedural History

      On August 12, 2020, the United States Magistrate Judge issued a Report and

Recommendation which recommended that all of Plaintiff’s claims against the Defendants

be dismissed without prejudice. ECF NO. 11.

      An Order Adopting the United States Magistrate Judge’s Recommendation was

filed on October 8, 2020. ECF No. 13. Upon consideration of Plaintiff’s complaint (ECF

No. 1) and the Magistrate Judge’s Report and Recommendation (ECF No. 11), the

undersigned agreed that dismissal of Plaintiff’s claim was proper. Id. Subsequently,

Judgment was entered in favor of the Defendants and Plaintiff’s claim was dismissed.

ECF No. 14.

      Plaintiff subsequently filed a “Motion for Extension of Time” in which he requested
      Case 4:20-cv-00017-CDL-MSH Document 28 Filed 04/01/21 Page 2 of 5




more time to file an appeal of the judgment. ECF No. 15. Plaintiff demonstrated in his

motion that he did not receive the Magistrate’s Report and Recommendation in time to

object prior to the judgment. Id. at 3-4. Hence, this Court entered an Order to vacate the

judgment (ECF No. 16) and reopened this case so that the Plaintiff could file his objections

to the Report and Recommendation (ECF No. 11). On December 17, 2020, the Plaintiff

filed his objections. ECF No. 17.

       After further review of the record and Plaintiff’s objections, the Court entered

another Order (ECF No. 20) dismissing Plaintiff’s complaint. Judgment was once again

entered in favor of the Defendants (ECF No. 21).

       Plaintiff seeks to appeal the judgment in favor of the Defendants. ECF No. 24.

Plaintiff has also filed a “Motion for Permission to Appeal In Forma Pauperis and

Affidavit.” ECF No. 27.

       II.    Analysis

       Applications to appeal in forma pauperis are governed by 28 U.S.C. § 1915 and

Fed. R. App. P. 24. 28 U.S.C. § 1915 provides:

       (a)(1) [A]ny court of the United States may authorize the commencement,

       prosecution or defense of any suit, action or proceeding, civil or criminal, or

       appeal therein, without prepayment of fees or security therefor, by a person

       who submits an affidavit that includes a statement of all assets such prisoner

       possesses that the person is unable to pay such fees or give security therefor.

       Such affidavit shall state the nature of the action, defense or appeal and

       affiant’s belief that the person is entitled to redress.


                                               -2-
      Case 4:20-cv-00017-CDL-MSH Document 28 Filed 04/01/21 Page 3 of 5




       ...

       (3) An appeal may not be taken in forma pauperis if the trial court certifies

       in writing that it is not taken in good faith.



Similarly, Fed. R. App. P. 24(a) provides:

       (1) [A] party to a district-court action who desires to appeal in forma pauperis

       must file a motion in the district court. The party must attach an affidavit

       that:

               (A) shows . . . the party’s inability to pay or to give security for fees

               and costs;

               (B) claims an entitlement to redress; and

               (C) states the issues that the party intends to present on appeal.

       (2) If the district court denies the motion, it must state its reasons in writing.


       The Court, therefore, must make two determinations when faced with an application

to proceed in forma pauperis. First, it must determine whether the plaintiff is financially

able to pay the filing fee required for an appeal. Plaintiff did submit a “Motion for

Permission to Appeal In Forma Pauperis and Affidavit” as well as a copy of his inmate

trust account that avers that he is unable to pre-pay the full $505 appellate filing fee. ECF

No. 27.

       Next, the Court must determine if the Plaintiff has satisfied the good faith

requirement. “‘[G]ood faith’ . . . must be judged by an objective standard.” Coppedge v.



                                              -3-
      Case 4:20-cv-00017-CDL-MSH Document 28 Filed 04/01/21 Page 4 of 5




United States, 369 U.S. 438, 445 (1962). A plaintiff demonstrates good faith when he

seeks review of a non-frivolous issue. Id. An issue “is frivolous if it is ‘without arguable

merit either in law or fact.’” Napier v. Preslicka, 314 F.3d 528, 531 (11th Cir. 2002)

(citations omitted). “Arguable means capable of being convincingly argued.” Sun v.

Forrester, 939 F.2d 924, 925 (11th Cir. 1991) (quotation marks and citations omitted);

Carroll v. Gross, 984 F.2d 392, 393 (11th Cir. 1993) (“[A] case is frivolous . . . when it

appears the plaintiff ‘has little or no chance of success.’”) (citations omitted). “In deciding

whether an [in forma pauperis] appeal is frivolous, a district court determines whether there

is ‘a factual and legal basis . . . for the asserted wrong, however inartfully pleaded.’” Sun,

939 F.2d at 925 (citations omitted).

       A statement of the issues an Appellant intends to appeal is required under Fed. R.

App. P. 24(a)(1)(C). Plaintiff has submitted a brief and general statement of his basis for

appeal in his motion to proceed in forma pauperis on appeal. ECF No. 27 at 1. The Court

has conducted an independent review of the issues addressed in the United States

Magistrate Judge’s Order and Recommendations (ECF No. 11), Plaintiff’s Objections to

that Recommendation (ECF No. 17), the Court’s Orders regarding the United States

Magistrate Judge’s Recommendation (ECF Nos. 13 and 20), the Plaintiff’s Notice of

Appeal (ECF No. 24) and Plaintiff’s issue statement contained within his motion to appeal

in forma pauperis (ECF No. 27). Based upon a thorough inquiry, the Court concludes that

Plaintiff’s appeal is frivolous. See Hyche v. Christensen, 170 F.3d 769, 771 (7th Cir.

1999), overruled on other grounds by Lee v. Clinton, 209 F.3d 1025 (7th Cir. 2000)

(explaining that the arguments to be advanced on appeal are often obvious and decisions


                                              -4-
      Case 4:20-cv-00017-CDL-MSH Document 28 Filed 04/01/21 Page 5 of 5




regarding good faith can be made by looking at the “reasoning of the ruling sought to be

appealed” instead of requiring a statement from the plaintiff). The appeal, therefore, is

not brought in good faith.        Plaintiff has raised no issues with arguable merit.

Consequently, Plaintiff’s application to appeal in forma pauperis is DENIED.

       III.   Conclusion

       Because Plaintiff’s application to appeal in forma pauperis is DENIED, he must

pay the entire $505 appellate filing fee if he wishes to proceed with his appeal. Since

Plaintiff has averred that he cannot pay the fee immediately, he must pay using the partial

payment plan described under 28 U.S.C. § 1915(b). Pursuant to section1915(b), the prison

account custodian where Plaintiff is confined shall cause to be remitted to the Clerk of this

Court monthly payments of 20% of the preceding month’s income credited to Plaintiff’s

account (to the extent the account balance exceeds $10) until the $505 appellate filing fee

has been paid in full. Checks should be made payable to “Clerk, U.S. District Court.”

The Clerk of Court is DIRECTED to send a copy of this Order to the custodian of the

prison in which Plaintiff is incarcerated.



       SO ORDERED and DIRECTED, this 1st day of April, 2021.



                                                   _S/__Clay D. Land______________
                                                   CLAY D. LAND, JUDGE
                                                   UNITED STATES DISTRICT COURT




                                             -5-
